      Case 2:15-cr-00346-HB Document 756 Filed 09/12/19 Page 1 of 6




                  UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA
                                               Crim. No. 15-346

                v.                             Hon. Harvey Bartle, III

                                               Reply Memorandum
HERBERT VEDERMAN,


                           Defendant.



   DEFENDANT HERBERT VEDERMAN’S REPLY MEMORANDUM OF LAW
      IN SUPPORT OF HIS MOTION FOR RELEASE PENDING APPEAL




                                        David L. Axelrod
                                        R. Stephen Stigall
                                        Terrence Grugan
                                        Ballard Spahr LLP
                                        1735 Market Street, 51st Floor
                                        Philadelphia, PA 19103
                                        (215) 665-8500

                                        Jacob M. Roth (pro hac vice)
                                        yroth@jonesday.com
                                        JONES DAY
                                        51 Louisiana Avenue NW
                                        Washington, DC 20001
                                        (202) 879-7658

                                        Counsel for Herbert Vederman
          Case 2:15-cr-00346-HB Document 756 Filed 09/12/19 Page 2 of 6



       In its opposition to Vederman’s motion for bond pending appeal, the Government admits

that Vederman does not pose a flight risk or any threat to the community. Dkt. 755 (“Opp.”) at 9.

However, the Government maintains that Vederman’s appeal does not raise a “fairly debatable”

question. Id. (quoting United States v. Smith, 793 F.2d 85, 89 (3d Cir. 1986).

       The Government is wrong. As Vederman has explained, his only remaining convictions—

for aiding and abetting Rep. Fattah’s bank fraud and false statements to a financial institution—

were argued and charged to the jury as derivative of his alleged bribery of Fattah. The Government

told the jury that the representations to CUMA about the source of the $18,000 were false, material,

and intended to influence the lender because those representations concealed an illicit bribe, which

would have caused CUMA to reject the loan application. Dkt. 753-2 (“Mot.”) at 3. And this Court

expressly instructed the jury that the alleged fraud was a scheme “to disguise a bribery payment.”

Id. at 4. Even at sentencing on Counts 19-20, this Court continued to view the alleged bribery as

the critical underlying conduct that, in the Court’s view, merited a sentence 400% of the maximum

Guidelines range for Counts 19-20 and twice the recommendation of the Government.

       Given all of that, and in light of the Third Circuit’s determination that the jury might have

found the $18,000 to be a bribe based on this Court’s erroneous jury instructions, United States v.

Fattah, 914 F.3d 112, 155-57 (3d Cir. 2019), the same error obviously taints the jury’s verdicts on

Counts 19-20. Having erroneously found the $18,000 to be a bribe, the jury might have gone on

to find that Fattah’s representations to CUMA fraudulently concealed that “bribe.” Meanwhile, a

properly instructed jury might have found that no bribe occurred, and might then have gone on to

find that Fattah’s representation about the source of the $18,000 was true, material, or not intended

to influence the loan decision. A new trial is therefore required, as in United States v. Arthur, 544

F.2d 730, 734-36 (4th Cir. 1976), which the Government continues to ignore.




                                                 1
            Case 2:15-cr-00346-HB Document 756 Filed 09/12/19 Page 3 of 6



       The Government responds in two ways, but both of its arguments are misguided. First, the

Government insists that the convictions do not “necessarily” rest on a bribery predicate. That is

neither disputed nor relevant. When jury instructions are erroneous, it is the Government that must

prove, beyond a reasonable doubt, that the error did not affect the verdict. That is a showing that

the Government does not and cannot make, in light of how it consistently linked the counts—in

the indictment, opening argument, witness examinations, closing argument, and jury instructions.

Second, the Government contends that the Third Circuit has already rejected this argument. But

it cannot identify anything in the appellate opinion doing so, and it is evident from the procedural

history that the Third Circuit just declined to consider in the first instance an alternative argument

that this Court had not yet had opportunity to address. The argument is now ripe, and it is certainly

(at minimum) a “substantial” and “debatable” one that warrants release pending appeal.

       1.      The Government spends most of its brief arguing that a jury could have convicted

Vederman on Counts 19-20 even without finding a bribe. To that end, it points to evidence that

the car sale was a “sham”; explains that a bribe “is not an element” of bank fraud; and speculates

that the jury could have found that representing the $18,000 as a car sale was material and designed

to influence CUMA even if the money was a gift. See Opp. at 13-15. From this, the Government

denies that the jury “necessarily found” that the fraud was concealment of a bribe. Id. at 11.

       But that is not the legal standard. Vederman does not need to show that the jury necessarily

depended on the erroneous bribery instructions to convict on Counts 19-20. And Vederman does

not need to show that a properly instructed jury could not have convicted on Counts 19-20. Instead,

when jury instructions are legally erroneous (as here), the convictions must be vacated and a new

trial held unless the Government establishes—beyond a reasonable doubt—that the error “did not

contribute to the verdict.” United States v. Wright, 665 F.3d 560, 570 (3d Cir. 2012). Indeed, that




                                                  2
             Case 2:15-cr-00346-HB Document 756 Filed 09/12/19 Page 4 of 6



is why the Third Circuit vacated the bribery and derivative money-laundering convictions despite

holding that there was sufficient evidence for a properly instructed jury to convict on bribery. See

Fattah, 914 F.3d at 154-59. Vederman is legally entitled to have that decision made by a properly

instructed jury, one that is not led astray by an overbroad definition of bribery. That was true of

the bribery and money-laundering counts, and it is equally true of Counts 19-20, given the way the

Government and the jury instructions offered the bribery as a potential predicate.1

        In short, the question is not whether the jury did rely on the flawed bribery instructions or

whether a properly instructed jury could convict Vederman at a retrial. The question instead is

whether it is possible that the flawed bribery instructions at the 2016 trial infected the jury’s review

of Counts 19-20. Again, in light of how the Government and this Court interlinked these counts

at trial and in the jury instructions, that is clearly—at minimum—a “substantial question.”

        2.      The Government also argues that the Third Circuit “already rejected Vederman’s

claim that his conviction for the financial institution counts depended upon a bribery conviction.”

Opp. at 14. But the Government tellingly does not cite the Third Circuit’s opinion for that claim—

because the Third Circuit’s lengthy and comprehensive opinion said not a word about this.

        Since it cannot identify any part of the Third Circuit’s opinion rejecting this argument, the

Government retreats to claiming that the Court of Appeals “necessarily” did so implicitly, because

Vederman had raised this argument among “alternative grounds supporting acquittal” on Counts




        1
          In a footnote, the Government characterizes the joint sentencing stipulation as an “admission[]”
that Vederman “participated in conduct constituting bribery.” Opp. 11 n.3. That is a mischaracterization.
Vederman admitted to giving benefits to Fattah and his family (as has always been undisputed). And he
admitted that the Government, at a retrial, would be able to prove that Fattah took official acts in exchange.
Dkt. 748-1. But Vederman certainly did not admit—and never would admit—that he gave the benefits with
corrupt intent or to influence Fattah’s official acts. He did not. Regardless, this stipulation about what the
Government could prove at a retrial has no legal relevance here, where the question is whether the verdict
at the original trial in 2016 was influenced by the erroneous bribery instructions.


                                                      3
          Case 2:15-cr-00346-HB Document 756 Filed 09/12/19 Page 5 of 6



19-20. Opp. at 10-11. As Vederman has explained, however, a Court of Appeals has no obligation

to address alternative grounds to affirm (and this was actually an alternative ground for other relief,

namely a new trial). Moreover, this issue—unlike the other alternative arguments that Vederman

advanced, which the Third Circuit rejected explicitly—is not one this Court had already addressed

in the first instance. See Mot. at 13. In that situation, the appellate court typically will leave the

matter for remand. Singleton v. Wulff, 428 U.S. 106, 120 (1976). That is what happened here.

       In short, given that the admitted instructional error so obviously had the potential to taint

the jury’s consideration of Counts 19-20, it is not reasonable to read the Third Circuit’s otherwise-

comprehensive opinion as rejecting this argument sub silentio. And, in all events, the Third Circuit

is now poised to consider the question directly. The issue is whether the question being presented

to the Third Circuit is a “substantial” or “debatable” one. It undeniably is.

       For these reasons, the Court should grant Vederman release pending appeal.



September 12, 2019
                                                       s/ David L. Axelrod
                                                       David L. Axelrod
                                                       R. Stephen Stigall
                                                       Terrence Grugan
                                                       Ballard Spahr LLP
                                                       1735 Market Street, 51st Floor
                                                       Philadelphia, PA 19103
                                                       (215) 665-8500

                                                       Jacob M. Roth (pro hac vice)
                                                       yroth@jonesday.com
                                                       JONES DAY
                                                       51 Louisiana Avenue NW
                                                       Washington, DC 20001
                                                       (202) 879-7658

                                                       Counsel for Herbert Vederman




                                                  4
         Case 2:15-cr-00346-HB Document 756 Filed 09/12/19 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I, David L. Axelrod, hereby certify that on this date I electronically filed the foregoing

document with the CM/ECF system, which accomplishes service upon all parties to this action.

The foregoing document is available for viewing and downloading from the ECF system.


September 12, 2019

                                                    s/ David L. Axelrod
                                                    David L. Axelrod


                                                    Counsel for Herbert Vederman
